Title: To Alexander Hamilton from Angelica Church, [15 August 1793]
From: Church, Angelica
To: Hamilton, Alexander



[August 15, 1793]

Are you too happy to think of us? Ah petit Fripon you do not believe it:—no I am not too happy, can I be so on this side of the Atlantic? ask your heart, and read my answer there.
My silence is caused by dispair; for do not years, days and moments pass and still find me separated from those I love! yet were I in America, would ambition give an hour to Betsey and to me. Can a mind engaged by Glory taste of peace and ease?
You and Betsey in England. I have no ideas for such happiness, but when will you come and receive the tears of joy and affection?
Your devoted

Angelica.
August 15th, 1793.

